Citation Nr: 1527993	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that denied the Veteran's claim.  The Veteran filed a notice of disagreement with the claim in May 2012 and the RO issued a statement of the case dated in December 2013.  The Veteran submitted his substantive appeal in February 2014.

In July 2014, the Veteran testified at a hearing before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.  


FINDINGS OF FACT

Lumbosacral strain has been shown to have had its onset in military service. 



CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability, currently diagnosed as lumbosacral strain, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records show that the Veteran was seen on July 27, 1999, the Veteran was seen at an outpatient clinic with low back pain for about one month.  The assessment was mechanical low back/muscular strain.  The Veteran was again seen on January 25, 2000 for mechanical low back pain.  The Veteran's December 2005 separation examination noted recurrent low back pain.  

In August 15, 2011, The Veteran was evaluated by VA and afforded a diagnosis of 
lumbosacral strain.  The Veteran reported that the condition had existed since 2000.   

In January 2012, the Veteran's claims file was reviewed by a VA examiner.  The examiner found that, based on the medical records alone, it was less likely than not that the current lumbar strain was related to military service.  Although the Veteran was seen in 1999 and again in 2000 for muscular strain of the lower back/mechanical low back pain and also on separation with a history of recurrent low back pain, the examiner noted that there were no significant physical examinations found to determine a chronic or ongoing spinal condition that could lead to chronic low back strain.  The examiner also found that there were no medical records available from 2005 until 2011 to determine if the Veteran had persistent back pain that continued after military service. 

After the January 2012 VA opinion was proffered, the Veteran submitted medical records indicating that he was treated for low back pain in 2008.  These records indicate that he had this pain off and on for a couple of years and that it was sometimes hard to stand.  The Veteran also submitted statements and testified before the Board regarding back pain in service and continually since that time.  

The record establishes a current disability and in-service disease or injury.  Two years after service he was treated for continuing back pain with a history dating back to his discharge from service.  The medical history at discharge reports ongoing back symptoms.  The Veteran has consistently reported ongoing symptoms since service and the clinical record supports his statements.  While the January 2012 VA examiner indicated that the Veteran's lumbosacral strain was not likely due to service, this opinion was based in part on a lack of medical evidence from 2005 to 2011, which the Veteran later supplied; and seems to require medical records to support the Veteran's history.  This is contrary to the above cited case law.  The record supports a nexus between the current disability and service.

The elements of service connection have been established and the appeal is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, currently diagnosed as lumbosacral strain, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


